Citation Nr: 0204140	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  98-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for service-connected PTSD from October 17, 1994, 
and the 50 percent evaluation assigned from March 26, 1998.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

4.  Entitlement to an effective date earlier than March 26, 
1998 for the assignment of a 50 rating for PTSD.  

4.  Whether an appeal has been timely perfected on the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1966.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Winston-Salem RO.  

In September 1995, the RO denied entitlement to service 
connection for PTSD.  The notice of disagreement was received 
in December 1995.  In February 1996, the RO granted service 
connection and assigned a 30 percent rating for PTSD 
effective October 17, 1994.  The veteran appealed for a 
higher rating in April 1996.  In June 1998, the RO assigned a 
50 percent rating from March 26, 1998.  A statement of the 
case was issued in June 1998.  The substantive appeal was 
received in August 1998.  

The appeal also involves a claim for a TDIU, denied in July 
1996.  The veteran filed a notice of disagreement to include 
with the denial of that issue in March 1997; a Statement of 
Case including a discussion of the TDIU issue was issued in 
June 1998; and the veteran filed a substantive appeal on the 
TDIU issue in August 1998.  

As regards the claim for an earlier effective date for the 
assignment of a 50 percent evaluation for PTSD, the Board 
notes that the veteran initially expressed disagreement with 
the assigned effective date for the increase in a June 23, 
1998 notice of disagreement.  The issue of entitlement to an 
earlier was addressed in an April 30, 1999 Statement of the 
Case, and the veteran perfected his appeal as to that issue 
on June 17, 1999.  

In a written presentation filed with the Board in August 
2001, the veteran's representative listed an additional issue 
as in appellate status: whether new and material evidence to 
reopen a claim for service connection for a back condition 
had been presented, and entitlement to earlier effective date 
for a 50 percent evaluation for service-connected for PTSD.  
Inasmuch as the Board finds that the record raises a question 
as to whether an appeal as that issue has been timely 
perfected, the issue is characterized as on the title page of 
this decision.  

The Board also has recharacterized the issue involving the 
initial and subsequent evaluations assigned following a grant 
of service connection for PTSD in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In a statement received in June 2001, the veteran asserted 
that he is entitled to service connection for diabetes.  As 
the issue has not yet been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  

REMAND

Pertinent to the question of the veteran's entitlement to a 
TDIU, the Board notes, as in the introduction, above, that 
the veteran has filed a claim for service connection for 
diabetes.  That issue is being referred to the RO for 
consideration.  However, the veteran's entitlement to TDIU is 
based upon consideration of all service-connected 
disabilities.  See 38 C.F.R. §§ 3.340, 4.16 (2001).  Inasmuch 
as the resolution of the service connection claim could well 
impact upon the claim for a TDIU, the issues are inextricably 
intertwined and should be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  The Board also finds that 
additional development with respect to the TDIU claim is 
warranted.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

VA must ensure compliance with the duty to assist and 
notification provisions of the VCAA.  Under the Act, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C. § 5103A (West Supp. 2001)).  

In this case, some examiners have noted that the veteran's 
PTSD (his most significant disability), has resulted in 
vocational impairment.  However, the veteran also is service-
connected for traumatic arthritis of the right elbow 
(evaluated as 10 percent disabling), hemorrhoids (evaluated 
as noncompensable), and chronic sinusitis (evaluated as 
noncompensable).  Moreover, as indicated above, the question 
of whether service connection for diabetes is warranted also 
remains for resolution.  The Board notes that the record does 
not currently include a competent medical opinion as to 
whether the veteran's PTSD, either alone or in concert with 
any other service-connected disability, renders him unable to 
obtain or retain substantially gainful employment.  The Board 
emphasizes that VA may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court indicated that where the veteran 
presents a plausible claim, the VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 6 Vet. App. 532 (1993).  Hence, after a social and 
industrial survey is conducted, an opinion in this regard 
should be obtained.  

The Board also finds that a VA psychiatric examination, to 
obtain specific findings pertinent to the relevant rating 
criteria for evaluating PTSD, would be helpful in 
adjudicating the claim for a rating in excess of 30 percent 
for PTSD from October 17, 1994, as well as for a rating in 
excess of 50 percent for that disability from March 26, 1998.  
Moreover, inasmuch as no final decision on these issues has 
yet been reached, appellate consideration of the claim for an 
earlier effective for the assignment of a 50 percent rating 
for PTSD, at this juncture, would be premature.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
evaluation, the RO should obtain and associate with the 
record all pertinent outstanding medical records of the 
veteran, particularly to include any records from VA 
facilities and/or any other governmental entity(ies).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The above-referenced actions are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  The 
Board emphasizes, however, that the fact that specific 
actions to be accomplished have been identified does not 
relieve the RO of the responsibility to ensure that the Act 
has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the above-referenced claims on 
appeal.  

As regards the additional issue identified by the veteran's 
representative as also in appellate status-whether new and 
material evidence to reopen a claim for service connection 
for a back condition had been presented-the Board notes that 
a preliminary review of the claims file indicates that no 
substantive appeal has been filed with respect to that issue.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2001).  A substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the veteran or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  

As regards the new and material evidence claim, the Board 
notes that in the July 1996 rating decision in which the RO 
denied entitlement to a TDIU, the RO also declined to reopen 
a claim for service connection for a back condition on the 
basis that new and material evidence had not been presented 
to reopen the claim.  A notice of disagreement as to both 
issues was received in March 1997.  A statement of the case 
as to both issues was issued in June 1998.  A substantive 
appeal pertaining to the issue of unemployability was 
received in August 1998; however, it does not appear that any 
substantive of appeal was filed on the new and material 
evidence within the requisite time period.  The RO should 
adjudicate the question of whether an appeal has been timely 
perfected as to that issue to give the veteran and his 
representative full opportunity to respond to that 
determination with argument and/evidence, in the first 
instance, and to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment pertaining to the 
veteran's service-connected PTSD, 
traumatic arthritis of the right elbow, 
hemorrhoids and chronic sinusitis.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  The veteran should be advised 
that the claims on appeal will be decided 
without any such private medical records 
unless the veteran is able to submit 
them.  The RO should allow the proper 
time for the veteran to submit records 
identified but not obtained or any other 
pertinent records in his possession.  

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should schedule the 
veteran for a social and industrial 
survey to assist the VA in evaluating the 
veteran's current social and industrial 
impairment, and in assessing his 
potential for improved social functioning 
and employment.  Such report is then to 
be added to the veteran's claims file.

3.  After records received pursuant to 
development requested in paragraphs 1 and 
2 are associated with the claims file, 
the RO should arrange for the veteran to 
undergo comprehensive VA psychiatric 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and reviewed by 
the physician designated to examination 
the veteran.  All appropriate tests and 
studies, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment; speech; impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF score. If more than 
one psychiatric disorder is diagnosed, 
the examiner should indicate whether it 
is possible to distinguish the symptoms 
and effect of nonservice-connected 
disability from service-connected 
disability (PTSD); and, if so the 
percentage or portion of the score 
representing impairment due to the 
service-connected PTSD.  

After examination of the veteran, and 
review of his documented medical history 
and assertions, and the social and 
industrial survey, the examiner should 
indicate whether it is as least as likely 
as not that the veteran's PTSD, either 
alone or in concert with any currently 
service-connected disability(ies), 
renders the veteran unable to obtain or 
retain substantially gainful employment.  
If he has one, the examiner should also 
express any opinion as to the impact of 
the veteran's diabetes (a disability not 
yet service-connected) on the veteran's 
employability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.  

6.  After completing all requested 
development, and after undertaking any 
additional development and/or 
notification action, the RO should 
adjudicate the claim for service 
connection for diabetes along with the 
other claims on appeal, to include the 
question of whether the veteran has 
timely perfected an appeal on the issue 
of new and material evidence to reopen 
the claim for service connection for a 
back condition.  The RO should provide 
full reasons and bases for its 
determinations.

7.  If the claim for service connection 
for diabetes is denied the veteran and 
his representative should be provided 
separate notice of the denial and of the 
veteran's appellate rights.  The veteran 
and his representative are hereby 
reminded that appellate review of this 
issue may only be obtained if a timely 
appeal as to this issue is perfected.  
While the RO should not return the claims 
file to the Board until the time period 
for filing an appeal as to this issue 
(deemed inextricably intertwined with the 
TDIU claim) has expired, the veteran and 
his representative should, if desired, 
perfect an appeal as soon as possible to 
avoid any unnecessary delays associated 
with this appeal

8.  If any determination currently on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


 

